DETAILED ACTION
1.	This is a second non final rejection of application 16035735.

2.	Claims 1-24 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 24 is/are rejected under 35 U.S.C. 102a as being anticipated by Wilmoth III US 9834280.
4.	As per claim 24, Wilmoth discloses a vessel body 104; a marine propulsion device attached to the vessel body and including a water stream generator that propels the vessel body (Column 1, lines 27-52: Conventional ski boat generates a reduced wake (stream) from a propeller a few feet from the transom of the boat); and a guide 100 provided on the vessel body at side 102; wherein the guide 100 inwardly directs water flowing along a lateral surface of the vessel body so as to generate a wake for wakesurfing on a same side as the guide disposed on one side from a center of the vessel body in a width direction of the vessel body (see figure 1, guide 100 deflects water from the lateral side of the boat which causes it to curve back towards the centerline of the boat increasing the wake).
Allowable Subject Matter
5.	Claims 1-23 are allowed.
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617